DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2019/004131 filed 02/06/2019, which claims benefit of the Japanese Application No. JP2018-042645, filed 03/09/2018, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. 2013/0139929, 11/19/2009, Francoeur et al. 
U.S. Patent No. 9,200,668, 10/7/2010, Lacombe at al.
U.S. 2017/0275731, 10/03/2010, Fukunaga et al.
U.S. Patent No. 4,375,283, 10/24/1980, Shimoyama et al.
 JP-03173721-A, 07/29/1991, Senzaki et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examples: the term “a steel sheet” is recited twice in claims 1, and 3 -  are these different steel sheets or the same?; the word “full” within claim 1 is a relative term, the phrasing “a full-ceramic hearth roll” is indefinite - does this mean the hearth is full, or that it is made entirely out of ceramic material?; claim 1 appears to read as multiple steel sheets are being supported and transported - one with hearth rolls in an area that is equal to or higher than 950°C, and a second steel sheet using “full-ceramic” hearth rolls being transported in that area that is not equal to or higher than 950°C, etc. The examiner recommends applicant thoroughly review and correct the claims to conform with current U.S. practice. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 2, and Claim 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claims 1, and 3 requires the hearth rolls that are supporting and . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. 2008/0296813) in view of Kita (JP-2001253762-A, cited by applicant within the IDS dated 04/14/2021). 

Regarding Claim 1, and Claim 3, Joo teaches a method of annealing a steel sheet in an annealing furnace (abstract; paragraph [0001]). Joo teaches supporting and conveying a steel sheet with hearth rolls (paragraphs [0003]-[0004]). Joo teaches supporting and conveying the steel sheet with a ceramic hearth roll as a hearth roll located in an area where a furnace temperature is equal to or higher than 950°C (e.g., “about 1050°C” paragraph [0021]). The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)).
However, Joo does not teach the ceramic hearth roll as being a full-ceramic hearth roll. Joo does not teaches a main constituent of the full-ceramic hearth roll being silicon nitride with use of an Al-Y-based sintering aid. 
Kita teaches a ceramic roll intended for guiding steel sheets (paragraph [0001]). Kita teaches a full-ceramic hearth roll, the main constituent being silicon nitride with use of an Al-Y-based sintering aid (paragraphs [0007]; [0009]; and [0013]). Kita teaches the full-ceramic hearth rolls having silicon nitride as a main constituent allows for reduced friction and wear and high durability (paragraph [0007]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the hearth roller of Kita with the motivation of reducing friction and wear and achieving high durability. 

Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. 2008/0296813) in view of Kita (JP-2001253762-A, cited by applicant within the IDS dated 04/14/2021) as applied to claim 1 and claim 3, and further in view of Brinkmeier (U.S. 2004/0178043). 

Regarding Claim 2, and Claim 4, Joo in view of Kita are relied upon for the reasons given above in addressing claim 1 and claim 3. Further Joo teaches a hearth roll made of another material (paragraphs [0044]-[0045]). 
However, none of the applied references teach adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becomes equal to or smaller than 5%, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace. 
Brinkmeier teaches a roller table roll suited for metallic strip production (abstract). Brinkmeier teaches a specific feature of the roller is the ability to transmit torque between rolls (paragraph [0005]). Thus, in a scenario where 100% of the torque has been transmitted between rolls, the difference in the torque would effectively be 0%. Furthermore, Brinkmeier teaches that this feature, in part, suppresses electrical currents and spark formation (paragraph [0004]). 
Thus, the examiner points out that, with respect to the limitation of adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becomes equal to or smaller than 5%, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace, if one uses the rolls of Brinkmeier with the combination of Joo in view of Kita, one would appreciate that process and structure of Joo as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becoming equal to or smaller than 5%, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in view of Kita with the concepts of Brinkmeier with the motivation of suppressing electrical currents and spark formation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735